                     Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 1 of 10


 1   Catherine Cabalo, Esq. (CA Bar No. 248198)
     Peiffer Wolf Carr Kane & Conway LLP
 2   4 Embarcadero Center, 14th Floor
     San Francisco, CA 94111
 3   Telephone: 415.766.3592
     Facsimile: 415.402.0058
 4   Email: ccabalo@peifferwolf.com
 5   Attorneys for Plaintiffs
     Abdul Nevarez and Priscilla Nevarez
 6

 7
     Mark F. Hazelwood, Esq. (CA Bar No. 136521)
 8
     Christina M. Forst, Esq. (CA Bar No. 306632)
     Allen, Glaessner, Hazelwood & Werth LLP
 9   180 Montgomery St., Suite 1200
     San Francisco, CA 94104
10   Telephone: 415.697.2000
     Facsimile: 415.813.2045
11   Email: mhazelwood@aghwlaw.com
             cforst@aghwlaw.com
12
     Attorneys for Defendant
13   City of Fairfield
                                      UNITED STATES DISTRICT COURT
14
                                   EASTERN DISTRICT OF CALIFORNIA
15

16                                                           Case No. 2:20-cv-00317-AC
     ABDUL NEVAREZ and PRISCILLA                         )
17   NEVAREZ,                                            )
              Plaintiffs,                                )   Civil Rights
18       v.                                              )
                                                         )   CONSENT DECREE & [PROPOSED]
19
     CITY OF FAIRFIELD and Does 1-10,                    )   ORDER
20   Inclusive,                                          )
                                                         )   Complaint Filed: February 11, 2020
21                      Defendants.                      )   Trial Date: Not assigned
                                                         )
22

23
                1.       Plaintiffs Abdul Nevarez and Priscilla Nevarez (together “Plaintiffs”) filed a
24
     Complaint in this action on February 11, 2020 for injunctive and declaratory relief, damages, and
25

26   other restitution for their alleged discriminatory experiences, denial of access, and denial of civil

27   rights, and to enforce provisions of the Americans with Disabilities Act of 1990 (“ADA”), 42
28
                                                        1
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                     Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 2 of 10


 1   U.S.C. §§ 12101 et seq., and California civil rights laws against defendant City of Fairfield (the
 2
     “City”), in connection with or arising out of the condition of and policies at Paradise Valley Golf
 3
     Course, located at or about 3950 Paradise Valley Drive, Fairfield CA, and related properties and
 4
     buildings (the “Course”) as of December 27, 2018 and continuing. Plaintiffs have alleged that the
 5

 6   City violated Title II of the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil

 7   Rights Act (“Unruh”) by failing to provide full and equal access to the disabled at the Course.
 8
                2.       Plaintiffs and the City (together the “Parties”) hereby enter into this Consent Decree
 9
     and Order for the purpose of resolving all issues in this lawsuit without the need for protracted
10
     litigation.
11

12   JURISDICTION:

13              3.       The Parties to this Consent Decree and Order agree that the Court has jurisdiction
14
     of this matter pursuant to 28 U.S.C. section 1331 for alleged violations of the Americans with
15
     Disabilities Act of 1990 (“ADA”), 42 U.S.C. sections 12101 et seq. and pursuant to supplemental
16
     jurisdiction for alleged violations of Unruh.
17

18              4.       To avoid the costs, expense, and uncertainty of litigation, the Parties to this Consent

19   Decree and Order agree to entry of this Consent Decree and Order to resolve all claims and causes
20
     of action raised in the Complaint. Nothing in this Consent Decree and Order should be considered
21
     an admission of liability by the City; liability is expressly disclaimed. Accordingly, the Parties
22
     agree to the entry of this Consent Decree and Order without trial or further adjudication of any
23

24   issues of fact or law concerning Plaintiffs’ claims.

25              WHEREFORE, the Parties to this Consent Decree hereby agree and stipulate to the Court's
26
     entry of this Consent Decree and Order, which provide as follows:
27
     SETTLEMENT OF INJUNCTIVE RELIEF:
28
                                                           2
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                     Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 3 of 10


 1              5.       This Order shall be a full, complete, and final disposition and settlement of
 2
     Plaintiffs’ claims against the City that have arisen out of the subject Complaint.
 3
                6.       Remedial Measures: The City agrees to create/complete and maintain the
 4
     following:
 5

 6                       a.     ParaGolfer adaptive golf cart: The City agrees to acquire and make

 7   available at the Course a single ParaGolfer adaptive golf cart (“ParaGolfer”) by August 22, 2021.
 8
     This ParaGolfer will be housed generally at the Course and rented to disabled golfers for any of
 9
     the City’s golf courses on a first-reserved, first-served basis, with at least 24 hours of notice of
10
     reservation. If the ParaGolfer is available and in good working condition, the City will allow same-
11

12   day requests for ParaGolfer use, based on a first-come, first served basis. The City will use

13   commercially reasonable efforts to maintain and repair the ParaGolfer to keep it in good working
14
     condition in accordance with the ParaGolfer’s manufacturer’s specifications and the Course’s
15
     usual practices and schedule of maintaining carts for able-bodied golfers, as applied to the needs
16
     and manufacturer’s specifications of the ParaGolfer – including without limitation, keeping the
17

18   ParaGolfer charged and ensuring appropriate tire pressure. The ParaGolfer will be for the sole use

19   of the City’s golf courses (i.e., it will not be lent out to other golf courses not owned or operated
20
     by the City).
21
                         b.     Physical Barrier Removal: Attached to this Consent Decree and Order as
22
     Attachment A is a detailed description of the physical barriers that the City agrees to
23

24   remove/remediate.

25                       c.     Policy Changes: Attached to this Consent Decree and Order as
26
     Attachment B is a detailed description of the policy changes the City agrees to implement.
27
                         d.     Timing of Completion of Attachments A & B: All parking issues will be
28
                                                       3
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 4 of 10


 1   fixed within 2.5 years of City Council approval, of May 4, 2021. Maintenance issues, such as door
 2
     pressures and closing speed will be completed by the end of 2021. All other issues will be fixed
 3
     within 1 year of City Council approval of May 4, 2021.
 4
                    e.      Delay or impossibility: Plaintiffs acknowledge that if any of the remedial
 5

 6   measures set forth above in paragraphs 6(a-d) and Attachments A & B are rendered impossible

 7   by force majeure or any action, denial, or other restriction imposed by any governmental, quasi-
 8
     governmental agency, authority, board, body, department, commission, bureau or official, or third
 9
     party which is not under the City’s control, the City will not be deemed to have violated this
10
     Consent Decree and Order, so long as the City makes and continue to make a good faith effort to
11

12   secure the necessary approvals, permits, or explore alternative measures that would resolve the

13   issue or issues causing the unavailability of the ParaGolfer. The Parties further agree that any
14
     delays in complying with the terms of paragraphs 6(a-d) and Attachments A & B caused by third
15
     parties, including but not limited to, the manufacturer of the specified golf cart, shippers, inspectors
16
     and others will not be deemed to violate the compliance date set forth herein as long as the City
17

18   makes a good faith effort at implementation as soon as reasonably possible thereafter. The Parties

19   further agree that difficulty in financing the purchase of the ParaGolfer is not within the scope of
20
     this paragraph 6(e).
21
                    f.      Compliance: The City or its counsel will notify Plaintiffs’ counsel when
22
     the Course has completed each of the injunctive relief terms described above in paragraphs 6(a-d)
23

24   and Attachments A & B. If unforeseen difficulties prevent the City from completing any of the

25   injunctive relief terms described above in paragraphs 6(a-d) or Attachments A & B, the City or
26
     its counsel will notify Plaintiffs’ counsel in writing within five (5) days of discovering the delay.
27
     Plaintiffs will have twenty (20) days to investigate and meet and confer, and to approve the delay
28
                                                        4
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                     Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 5 of 10


 1   by stipulation or otherwise respond to the City’s notice. If the Parties cannot reach agreement
 2
     regarding the delay within an additional twenty (20) days, Plaintiffs may seek enforcement by the
 3
     Court and reserve the right to seek reasonable attorneys’ fees from the City for any legal work
 4
     directly related to this matter necessitated by the intentional or negligent failure of the City (not
 5

 6   including the reasons for delay or nonperformance set forth in Section 6(e) to abide by this Consent

 7   Decree and Order. If the Parties disagree on the amount of reasonable attorneys’ fees, such fees
 8
     shall be determined by the Court.
 9
                         g.     Notices: Notices to Plaintiffs shall be made to their counsel via email to
10
     ccabalo@peifferwolf.com. Notices to Defendants shall be made to their counsel via email to
11

12   mhazelwood@aghwlaw.com.

13   DAMAGES, ATTORNEYS’ FEES, LITIGATION EXPENSES, AND COSTS:
14
                7.       The City will pay Plaintiffs $72,000 to settle all claims for monetary relief,
15
     including damages, attorneys’ fees, litigation expenses, and costs, to be allocated by Plaintiffs and
16
     their attorneys without further involvement of the City. This total sum represents $23,500.00 in
17

18   personal injury and civil rights damages to Plaintiffs and $48,500.00 in attorneys’ fees, litigation

19   expenses, and costs. Payment(s) described in this paragraph will be delivered to Plaintiff’s counsel
20
     within thirty (30) days of City Council’s approval of the settlement terms described in this Consent
21
     Decree and Order. Payment delivery terms are memorialized in Attachment C, which will not be
22
     filed with this Consent Decree and Order.
23

24   ENTIRE CONSENT DECREE AND ORDER:

25              8.       This Consent Decree and Order and Attachments A, B, & C constitute the entire
26
     agreement between the signing Parties as to all claims for relief and no other statement, promise,
27
     or agreement, either written or oral, made by any of the Parties or agents of any of the Parties that
28
                                                         5
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                     Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 6 of 10


 1   is not contained in this written Consent Decree and Order, shall be enforceable regarding the
 2
     matters described herein. There are no intended third-party beneficiaries to this Agreement other
 3
     than those expressly set forth in this Agreement.
 4

 5   CONSENT DECREE AND ORDER BINDING ON PARTIES AND SUCCESSORS IN
 6   INTEREST:

 7
                9.       This Consent Decree and Order and Attachments A, B, & C shall be binding on
 8
     Plaintiffs, the City, and any successors-in-interest. The City has a duty to so notify all such
 9

10   successors-in-interest of the existence and terms of this Consent Decree and Order during the

11   period of the Court's jurisdiction of this Consent Decree and Order.
12

13   MUTUAL RELEASE AND WAIVER OF CALIFORNIA CIVIL CODE SECTION 1542 AS
     TO INJUNCTIVE RELIEF ONLY:
14

15

16
                10.      Each of the Parties to this Consent Decree and Order understands and agrees that

17   there is a risk and possibility that, subsequent to the execution of this Consent Decree and Order,
18   any or all of them will incur, suffer, or experience some further loss or damage with respect to the
19
     lawsuit that is unknown or unanticipated at the time this Consent Decree and Order is signed.
20
     Except for all obligations required in this Consent Decree and Order, the Parties intend that this
21

22
     Consent Decree and Order apply to all such further loss with respect to the lawsuit, except those

23   caused by the Parties subsequent to the execution of this Consent Decree and Order. Therefore,

24   except for all obligations required in this Consent Decree and Order, this Consent Decree and
25
     Order shall apply to and cover any and all claims, demands, actions, and causes of action by the
26
     Parties to this Consent Decree and Order with respect to the lawsuit, whether the same are known,
27

28
     unknown, or hereafter discovered or ascertained, and the provisions of Section 1542 of the
                                                         6
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                  Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 7 of 10


 1   California Civil Code are hereby expressly waived. Section 1542 provides as follows:
 2

 3              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
 4              EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
                THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
 5              HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
 6              WITH THE DEBTOR.

 7
                11.   Except for all obligations required in this Consent Decree and Order, each of the
 8

 9   Parties to this Consent Decree and Order and on behalf of their respective agents, representatives,

10   predecessors, successors, heirs, partners, and assigns, releases and forever discharges each other
11   Party and all officers, directors, shareholders, subsidiaries, joint venturers, stockholders, partners,
12
     parent companies, employees, agents, attorneys, insurance carriers, heirs, predecessors, and
13
     representatives of each other Party, from all claims, demands, actions, and causes of action of
14

15   whatever kind or nature, presently known or unknown, arising out of or in any way connected with

16   the lawsuit.
17   TERM OF THE CONSENT DECREE AND ORDER:
18
                12.   This Consent Decree and Order and Attachments A, B, & C shall be in full force
19
     and effect -- and the Court shall retain jurisdiction of this action to enforce provisions of this
20

21   Consent Decree and Order -- for a period of thirty-three (33) months after the date of entry of this

22   Consent Decree and Order by the Court or until all injunctive relief described above in paragraphs
23   6(a-d) and in Attachments A & B is completed and Plaintiffs are notified, whichever occurs later.
24
     SEVERABILITY:
25
                13.   If any term of this Consent Decree and Order or either of the attachments is
26

27   determined by any court to be unenforceable, the other terms of this Consent Decree and Order

28   shall nonetheless remain in full force and effect.
                                                       7
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                  Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 8 of 10


 1   SIGNATORIES BIND PARTIES:
 2
                14.   Signatories on the behalf of the Parties represent that they are authorized to bind
 3
     the Parties to this Consent Decree and Order. This Consent Decree and Order may be signed in
 4
     counterparts and a facsimile signature shall have the same force and effect as an original signature.
 5

 6                             END OF PAGE.
      SIGNATURES CONTINUE ON THE NEXT PAGE AND ORDER IS AT THE END OF
 7                            THE DOCUMENT.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       8
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 9 of 10


 1   Dated: __________, 2021               PLAINTIFF ABDUL NEVAREZ
 2

 3

 4
                                           ABDUL NEVAREZ

 5
     Dated: __________, 2021               PLAINTIFF PRISCILLA NEVAREZ
 6

 7

 8
                                           PRISCILLA NEVAREZ
 9

10
     Dated: __________, 2021               DEFENDANT CITY OF FAIRFIELD
11
                                           By: _________________________________
12
                                           Print Name: ___________________________
13
                                           Title: ________________________________
14
     APPROVED AS TO FORM:
15

16
     Dated: __________, 2021               PEIFFER WOLF CARR KANE & CONWAY LLP
17

18
                                           By:
19
                                                  Catherine Cabalo
                                                  Attorneys for Plaintiffs
20                                                ABDUL NEVAREZ and PRISCILLA
                                                  NEVAREZ
21

22   Dated: __________, 2021               ALLEN, GLAESSNER, HAZELWOOD &
                                           WERTH LLP
23
                                           By: _________________________________
24                                             Mark F. Hazelwood
                                               Attorney for Defendant
25                                             CITY OF FAIRFIELD
26

27

28
                                              9
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
                 Case 2:20-cv-00317-AC Document 23 Filed 06/11/21 Page 10 of 10


 1

 2
                                                 ORDER
 3
                Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 4

 5
     Dated: June 10, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    10
     CONSENT DECREE & [PROPOSED] ORDER
     CASE NO: 2:20-cv-00317-AC
     440308.1
